FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ALFREDO JIMENEZ-CHIRINOS,                    No. 11-72872

               Petitioner,                        Agency No. A038-281-469

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jose Alfredo Jimenez-Chirinos, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings based on ineffective assistance of counsel.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir.

2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Jimenez-Chirinos’ motion to

reopen as untimely where he filed the motion eleven years after his final order of

removal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within 90

days of final order), and failed to show the due diligence required for equitable

tolling of the filing deadline, see Avagyan, 646 F.3d at 679 (equitable tolling is

available to a petitioner who is prevented from filing because of deception, fraud or

error, and exercised due diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-72872